Citation Nr: 0107191	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  00-03 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an evaluation greater than 50 percent for a 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1948 to May 
1952, and had a second period of service from January to 
December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought on 
appeal.

We note that an informal claim for service connection of a 
colitis condition may have been raised during the course of 
the veteran's appeal.  This issue is referred to the RO for 
the appropriate action. 


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by primarily by 
recurrent nightmares, sleep impairment, and irritability 
resulting in moderate symptoms; good insight, appropriate 
affect, normal speech, clean personal appearance were shown; 
no suicidal or homicidal intent, plan or ideation was shown.

2.  The veteran's PTSD does not present an exceptional or 
unusual disability picture rendering impracticable the 
application of the regular schedular standards 



CONCLUSION OF LAW

A schedular rating in excess of 50 percent for PTSD is not 
warranted, 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2000); and 
referral of the case for consideration of an extra-schedular 
rating for PTSD is not warranted.  38 C.F.R. § 3.321(b)(1) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, ____ 
(2000).  The RO requested and received the veteran's VA 
treatment records.  He did not report receiving any private 
treatment.  There is no indication of any additional records 
which the RO failed to obtain.  The RO also provided the 
veteran an appropriate VA examination.  No further assistance 
to the veteran is required.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2000).  For a claim for an increased 
rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2000), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2000).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2000).

PTSD is evaluated under Diagnostic Code 9411, which provides 
that a 50 percent evaluation may be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The next higher, or 70 percent, rating may be assigned where 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective work relationships.  

A 100 percent schedular rating may be assigned in cases where 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R.  §  4.130, Diagnostic Code 9411.

According to the applicable rating criteria, when evaluating 
a mental disorder, consideration of the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R.  §  
4.126(a).  In addition, the evaluation must be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Ibid.  Further, when evaluating the level of disability from 
a mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely the 
basis of social impairment.  38 C.F.R. §  4.126(b).

Historically, the veteran's service medical records (SMRs) 
show that he was assessed with an anxiety reaction in April 
1951.  Service records show that he was assigned to a combat 
engineer unit.  In April 1992, VA medical records show that 
he was diagnosed with PTSD.  A May 1993 rating decision (RD) 
established entitlement to PTSD, and evaluated the veteran's 
disability as 30 percent disabling.  A June 1998 RD assigned 
a 50 percent rating.  

The recent medical evidence includes the report of a VAE, 
dated June 1999, and treatment notes and medical records 
dated June 1999, July 1999, and December 1999.  

The June 1999 VAE report shows that the veteran reported that 
his PTSD was "getting worse".  He reported that he did not 
sleep, was irritable and depressed, and finds that he cannot 
tolerate traffic or people around him.  He reported 
nightmares two to three times per week, "as well as what he 
calls 'flashbacks'."  The flashbacks reportedly occurred 
three to four times per week.  

The examiner noted that the veteran arrived early for his 
appointment.  Objectively, he was found to be alert and 
oriented in all spheres, he presented with clean and 
adequately dressed and groomed appearance.  His speech was 
normal in tone, normal rate, and flow was coherent overall, 
although he did lose his train of thought at times.  Eye 
contact and interpersonal interaction were appropriate.  No 
abnormalities of psychomotor activity were observed.  Thought 
processes were logical and goal directed for the most part.  
Thought content evidenced no overt or reported signs of 
psychosis, delusion, hallucination, thought disorder, or 
suicidal ideation.  He reported that he has had passive 
suicidal thoughts in the past, but denied any active suicidal 
ideation or intent.  He reported that he gets angry and feels 
like hurting people at times, but he has avoided problems and 
has not thought of harming people in general.  Mood was 
described as "bad" over the past month.  He reported that 
he gets depressed a lot and becomes tearful when he thinks 
about things that have happened.  He often feels anxious, and 
becomes hot and dizzy with increased heart rate and feeling 
that he might lose control.  This happens about two times per 
month.  Affect was tearful while discussing Korea and the 
death of his son.  Affect was mildly constricted in range and 
appeared fairly modulated.  His appetite was described as 
regular.  Cognitive functioning evidenced reported 
difficulties with short term memory and concentration.  "No 
symptoms of obsessive compulsive disorder were reported."  
He stated that he had difficulty with his temper and impulse 
control.  Insight and judgment appeared intact.  

The examiner concluded that the veteran was considered able 
to manage financial decisions on his own behalf.  "He 
continues to report chronic symptoms of re-experience, 
avoidance, and numbing, and increased arousal.  Over the past 
year, he feels that his symptoms have worsened in that he 
becomes aggravated more easily, is more argumentative, and 
has more problems sleeping.  He also finds that he is 
avoiding more things (like all social activities)."  He was 
diagnosed with PTSD on Axis I, death of his son in 1992, 
declining health in self and wife, and financial stress on 
Axis IV, and on Axis V, a GAF of  "(Current 40), moderate 
symptoms with impairment in social and occupational 
functioning."  

A GAF score of 40 contemplates some impairment in reality 
testing or communication (e.g. speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment thinking 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up on younger 
children, is defiant at home, and is failing at school).  For 
informational purposes only, we note that "Axis V is for 
reporting the clinician's judgment of the individual's 
overall level of functioning" American Psychiatric 
Association Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994) (DSM-IV).

An administrative note dated June 1999 shows that the veteran 
phoned a VA clinic with regard to the accuracy of his date of 
last employment in the VAE report.  

A July 1999 treatment note shows that the veteran reported 
remaining isolated, at times becoming rapidly angry and 
anxious, and experienced nightmares.  He reported that he was 
"doing more or less the same", and had obtained some relief 
of insomnia / sleep difficulties with lorazepam.  The 
examiner found intrusive thinking, episodes of anxiety, and 
nightmares, which tended to wax and wane over the years.  
Additionally, the examiner found that the veteran did have a 
tendency to isolate when feeling "bad", emotionally 
speaking, noting that he limits his level of interaction even 
with his wife as he is aware of his irritability [and] low 
level of tolerance to frustration, and does not want to say 
things that he will later on regret, suggesting a good level 
of insight.  The examiner also found that the veteran was 
fully awake and alert, affect was appropriate, mood was 
anxious.  There was no evidence of a thought disorder.  He 
denied suicidal or homicidal ideations, intentions or plans 
at this time, although he does, at times, report passive 
death thoughts.  Insight and judgment were described as good.  
Cognitively, the veteran was orientated times three, and was 
grossly intact.  The examiner concluded that the veteran's 
PTSD was chronic and severe.  He was assigned a GAF of 40.  

A December 1999 treatment note shows that the veteran's 
"anxiety disorder has increased as well and this appears to 
be related to, contributing to, or causing the colitis."  
The veteran reportedly remained isolated, at times becoming 
rapidly angry and anxious, and experienced nightmares.  He 
reported that he was "doing more or less the same", and was 
no longer obtaining relief of insomnia with lorazepam, as he 
reported multiple awakenings and involuntary movements of the 
arms.  Intrusive thinking, episodes of anxiety, and 
nightmares, which tended to wax and wane over the years had 
reportedly increased in severity.  The examiner also found 
that the veteran was fully awake and alert, affect was 
appropriate, mood was anxious.  There was no evidence of a 
thought disorder.  He denied suicidal or homicidal ideations, 
intentions or plans at this time, although he does, at times, 
report passive death thoughts.  Insight and judgment were 
described as good.  Cognitively, the veteran was orientated 
times three, and was grossly intact.  The examiner concluded 
that the veteran's PTSD was chronic and severe.  He was 
assigned a GAF of 40.

The veteran contends that an increased rating is warranted 
for his PTSD.  Specifically, he contends that a 70 percent 
evaluation is warranted based on his latest VA examination 
(VAE) report and his GAF (Global Assessment of Functioning) 
score assigned to him by the examiner in that report.  

Here, the manifestations of the veteran's PTSD are deemed to 
be adequately compensated by a 50 percent rating.  Although 
subsequent treatment notes show that the veteran's PTSD was 
assessed as "severe", we determine that the June 1999 
examination report is more probative.  First, we find that 
the June 1999 VAE report is extremely thorough and detailed 
in reporting the examiner's findings and conclusions based on 
the veteran's subjective complaints, military history, 
occupational history, mental health history, other history, 
objective findings, and impressions.  Specifically, the 
examiner found that although the veteran had an overall GAF 
of 40, that the veteran exhibited moderate symptoms with 
impairment in social and occupational functioning. 

Additionally, although the July and December 1999 treatment 
notes show that his PTSD was assessed as "severe" with the 
same GAF scale score of 40, the totality of the current 
evidence shows that the veteran's disability picture most 
closely approximates a 50 percent rating.  That is, although 
the evidence shows impairment of memory and concentration, a 
"bad" mood, and irritability with difficulty in 
establishing and maintaining effective work and social 
relationships; it does not show speech that is illogical, 
obscure or irrelevant, any symptoms of obsessive rituals that 
interfere with routine behavior, episodes of violence, or 
neglect of personal appearance.  Specifically, it was noted 
that despite an anxious mood, the examiner found that the 
veteran's actions in avoidance when irritable suggested "a 
good level of insight".  Although passive death thoughts 
were noted, it was also specifically noted that active 
suicidal or homicidal ideations, intentions or plans were 
denied.  He was alert and orientated in all spheres.  His 
speech was normal in tone, normal rate, and flow was coherent 
overall.  Thought processes were logical and goal directed 
for the most part.  Insight and judgment appeared intact.  

Therefore, we find it significant that the mental status 
examinations have not shown that either a 70 percent or 100 
percent evaluation is warranted under the Schedule. The 
veteran's subjective statements about the extent and 
frequency of his symptoms are outweighed in probative value 
by his medical treatment records.  See generally Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest 
in the outcome of a proceeding may affect the credibility of 
testimony).  A higher rating under this Code 9411 would 
require a more severe degree of occupational and social 
impairment, something not shown by the record.  Accordingly, 
the preponderance of the evidence is against the assignment 
of a rating in excess of 50 percent for PTSD.  38 C.F.R. § §  
4.7, 4.130, Diagnostic Code 9411.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2000).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2000).

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (BVA may affirm an RO conclusion that a claim 
does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).

We find no evidence of an exceptional disability picture in 
this case.  First, the rating schedule provides a higher 
schedular rating under Code 9411, but the medical evidence 
reflects that the manifestations which would warrant a higher 
rating are not present.  Second, the Board finds no evidence 
of an exceptional disability picture in this case.  The 
veteran has not required hospitalization for his PTSD.  There 
is no evidence in the claims file to suggest that he has 
marked interference with employment as the result of PTSD.  
He was determined to be able to manage his own financial 
affairs, had good insight, and placed a call to correct an 
inaccuracy he detected after obtaining and reviewing his VAE 
report.  The absence of exceptional circumstances leaves no 
basis for referral of the claim for consideration of an 
extra-schedular rating.  The disability is appropriately 
rated under the schedular criteria.



ORDER

A rating in excess of 50 percent for PTSD, to include the 
issue of entitlement to an extraschedular evaluation, is 
denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

